OFFICE        OF THE    ATTORNEY   GENERAL   OF TEXAS




GEULDc. UAWH
A%Te.*cv
      OI”uAL



      &norJle      s.    I*    ?rehon
                                                                        -




            h t.,
            i8g   88u08w.8
                ub ur 80~i8:tw0 u y ~tb 88o r lmmti-
                        or 88+auurt
Borror8bleJ. Jl. Prortoa, we   P
             x8 the u@lt of t&              aboro 01t.d wltMr1t1.8 me tblnk
tUW     8bOUl.d    k l8SO88Od       winrt        fhr WXLW     l   Of J-y       & ,
1940,   UMlptiVO          or   tb    hat        th8t auk    that a8to     the pop
Wt7h88b00aeaqulroab7t?l8rlghtOf0alauatdamlnumll8


&BOt8td      C1Ti.l bt8tUtU.         8ltd Uf8tb&fJVWfU8                              .

             Aa to thy lallablo             -       of 8olleetZQ        ui ~1.88-
unt,    Artlok WI,         seetic& 15 of t& Ouemtltatlonpz'orldesr




             &toth*        Sormw                   liabiUtyroctaaoo,~o
xuu     Jurlrpoudmco,pq8                           70) 8mOr       tb    rOnOYiI%gI

             %IUO fr the WIW   8hOuld i8u the pWpWt7
       km0     th8 da0 on vhhh the ,tu bowmu   due he
       ia llabl. thwdw              aad to uy       pum1t1.r or lntore8t
&morabla J. 1.   Pruton,   pa60 8
Baweble J. I. Prertorr,
                      w                5




          Ye th%ak thwe 18 na quo(tlon a0 to the 8ppllectbll-
it7 Or AmOk    lo&b8 t0 Q-    8oh001 df8triOt8 8JLd&JbIhpU-
drat   8OhOOl   dLltZ'iOt8   -   th#   8-01       &8triOt   t8X.8   8FO   U-




                   U&pen&at
uaa tolrao. lllarlan                       ahO@    Mmtrlot t. mtran6
Iboorcrble   J.
     .



..




         APPROVEEOCT   16, 1942



         A'!T.OR?ZX
                 GEblHuu.
                        &&,As